FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2008 Commission File Number 000-51034 ACE Aviation Holdings Inc. (Translation of registrant's name into English) 5100 de Maisonneuve Boulevard West, Montreal, Quebec, Canada, H4A 3T2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40F. Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- DOCUMENTS INCLUDED AS PART OF THIS REPORT Document Description 99.1 News Release datedDecember 10, 2008 - ACE Aviation announces offer to purchase all of its outstanding 4.25% Convertible Senior Notes and preferred shares - ACE Aviation also announces intention to seek court and shareholder approvals to liquidate and distribute assets to shareholders SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ACE AVIATION HOLDINGS INC. Registrant Date:December 10, 2008 By: /s/ Brian Dunne Name: Brian Dunne Title: Executive Vice-President and Chief Financial Officer
